Exhibit 10.3

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This Intellectual Property Security Agreement (this “IP Agreement”) is made as
of the 2nd day of May, 2007, by and between SONIC FOUNDRY MEDIA SYSTEMS, INC., a
Maryland corporation with its principal place of business at 222 W. Washington
Avenue, Madison, Wisconsin 53703 (“Grantor”), and SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462 (“Lender”).

RECITALS

A. Lender has agreed to make advances of money and to extend certain financial
accommodations to Grantor (the “Loan”), pursuant to a certain Loan and Security
Agreement dated as of May 2, 2007, between Grantor and Lender, as amended from
time to time (as amended, the “Loan Agreement”). The Loan is secured pursuant to
the terms of the Loan Agreement. Lender is willing to enter into certain
financial accommodations with Grantor, but only upon the condition, among
others, that Grantor shall grant to Lender a security interest in certain
Copyrights, Trademarks, Patents, and Mask Works, and other assets, to secure the
obligations of Grantor under the Loan Agreement. Defined terms used but not
defined herein shall have the same meanings as in the Loan Agreement.

B. Pursuant to the terms of the Loan Agreement, Grantor has granted to Lender a
security interest in all of Grantor’s right title and interest, whether
presently existing or hereafter acquired in, to and under all of the Collateral
(as defined therein).

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged and intending to be legally bound, as collateral security for the
prompt and complete payment when due of Grantor’s Indebtedness (as defined
below), Grantor hereby represents, warrants, covenants and agrees as follows:

1. Grant of Security Interest. As collateral security for the prompt and
complete payment and performance of all of Grantor’s present or future
indebtedness, obligations and liabilities to Lender (hereinafter, the
“Indebtedness”), including, without limitation, under the Loan Agreement,
Grantor hereby grants a security interest in all of Grantor’s right, title and
interest in, to and under its registered and unregistered intellectual property
collateral (all of which shall collectively be called the “Intellectual Property
Collateral”), including, without limitation, the following:

(a) Any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished, registered or unregistered, and
whether or not the same also constitutes a trade secret, now or hereafter
existing, created, acquired or held, including without limitation those set
forth on EXHIBIT A attached hereto (collectively, the “Copyrights”);

(b) Any and all trade secret rights, including any rights to unpatented
inventions, know-how, operating manuals, license rights and agreements, and
confidential information, and any and all intellectual property rights in
computer software and computer software products now or hereafter existing,
created, acquired or held;

(c) Any and all design rights which may be available to Grantor now or hereafter
existing, created, acquired or held;

(d) All patents, patent applications and like protections including, without
limitation, improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same, including without limitation
the patents and patent applications set forth on EXHIBIT B attached hereto
(collectively, the “Patents”);

 

-1-



--------------------------------------------------------------------------------

(e) Any trademark and service mark rights, slogans, trade dress, and tradenames,
trade styles, whether registered or not, applications to register and
registrations of the same and like protections, and the entire goodwill of the
business of Grantor connected with and symbolized by such trademarks, including
without limitation those set forth on EXHIBIT C attached hereto (collectively,
the “Trademarks”);

(f) All mask works or similar rights available for the protection of
semiconductor chips, now owned or hereafter acquired, including, without
limitation those set forth on EXHIBIT D attached hereto (collectively, the “Mask
Works”);

(g) Any and all claims for damages by way of past, present and future
infringements of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

(h) All licenses or other rights to use any of the Copyrights, Patents,
Trademarks, or Mask Works and all license fees and royalties arising from such
use to the extent permitted by such license or rights, including, without
limitation those set forth on EXHIBIT E attached hereto (collectively, the
“Licenses”); and

(i) All amendments, extensions, renewals and extensions of any of the
Copyrights, Trademarks, Patents, or Mask Works; and

(j) All proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.

2. Authorization and Request. Grantor authorizes and requests that the Register
of Copyrights and the Commissioner of Patents and Trademarks record this IP
Agreement, and any amendments thereto, or copies thereof.

3. Covenants and Warranties. Grantor represents, warrants, covenants and agrees
as follows:

(a) Grantor is now the sole owner of the Intellectual Property Collateral,
except for non-exclusive licenses granted by Grantor to its customers in the
ordinary course of business.

(b) Performance of this IP Agreement does not conflict with or result in a
breach of any material agreement to which Grantor is bound.

(c) During the term of this IP Agreement, Grantor will not transfer or otherwise
encumber any interest in the Intellectual Property Collateral, except for
non-exclusive licenses granted by Grantor in the ordinary course of business or
as set forth in this IP Agreement;

(d) To its knowledge, each of the Patents is valid and enforceable, and no part
of the Intellectual Property Collateral has been judged invalid or
unenforceable, in whole or in part, and no claim has been made that any part of
the Intellectual Property Collateral violates the rights of any third party;

(e) Grantor shall promptly advise Lender of any material adverse change in the
composition of the Collateral, including but not limited to any subsequent
ownership right of the Grantor in or to any Trademark, Patent, Copyright, or
Mask Work specified in this IP Agreement;

(f) Grantor shall (i) protect, defend and maintain the validity and
enforceability of the Trademarks, Patents, Copyrights, and Mask Works, (ii) use
its best efforts to detect infringements of the Trademarks, Patents, Copyrights,
and Mask Works and promptly advise Lender in writing of material infringements
detected and (iii) not allow any Trademarks, Patents, Copyrights, or Mask Works
to be abandoned, forfeited or dedicated to the public without the written
consent of Lender, which shall not be unreasonably withheld, unless Grantor
determines that reasonable business practices suggest that abandonment is
appropriate.

 

-2-



--------------------------------------------------------------------------------

(g) Grantor shall take such further actions as Lender may reasonably request
from time to time to perfect or continue the perfection of Lender’s interest in
the Intellectual Property Collateral;

(h) This IP Agreement creates, and in the case of after acquired Intellectual
Property Collateral this IP Agreement will create, at the time Grantor first has
rights in such after acquired Intellectual Property Collateral, in favor of
Lender a valid and perfected first priority security interest and collateral
assignment in the Intellectual Property Collateral in the United States securing
the payment and performance of the obligations evidenced by the Loan Agreement;

(i) To its knowledge, except for, and upon, the filing of UCC financing
statements, or other notice filings or notations in appropriate filing offices,
if necessary to perfect the security interests created hereunder, no
authorization, approval or other action by, and no notice to or filing with, any
U.S. governmental authority or U.S. regulatory body is required either (a) for
the grant by Grantor of the security interest granted hereby, or for the
execution, delivery or performance of this IP Agreement by Grantor in the U.S.
or (b) for the perfection in the United States or the exercise by Lender of its
rights and remedies thereunder;

(j) All information heretofore, herein or hereafter supplied to Lender by or on
behalf of Grantor with respect to the Intellectual Property Collateral is
accurate and complete in all material respects.

(k) Grantor shall not enter into any agreement that would materially impair or
conflict with Grantor’s obligations hereunder without Lender’s prior written
consent, which consent shall not be unreasonably withheld. Grantor shall not
permit the inclusion in any material contract to which it becomes a party of any
provisions that could or might in any way prevent the creation of a security
interest in Grantor’s rights and interest in any property included within the
definition of the Intellectual Property Collateral acquired under such
contracts.

(l) Upon any executive officer of Grantor obtaining actual knowledge thereof,
Grantor will promptly notify Lender in writing of any event that materially
adversely affects the value of any material Intellectual Property Collateral,
the ability of Grantor to dispose of any material Intellectual Property
Collateral or the rights and remedies of Lender in relation thereto, including
the levy of any legal process against any of the Intellectual Property
Collateral.

4. Lender’s Rights. Lender shall have the right, but not the obligation, to
take, at Grantor’s sole expense, any actions that Grantor is required under this
IP Agreement to take but which Grantor fails to take, after fifteen (15) days’
notice to Grantor. Grantor shall reimburse and indemnify Lender for all
reasonable costs and reasonable expenses incurred in the reasonable exercise of
its rights under this section 4.

5. Inspection Rights. Grantor hereby grants to Lender and its employees,
representatives and agents the right to visit, during reasonable hours upon
prior reasonable written notice to Grantor, any of Grantor’s plants and
facilities that manufacture, install or store products (or that have done so
during the prior six-month period) that are sold utilizing any of the
Intellectual Property Collateral, and to inspect the products and quality
control records relating thereto upon reasonable written notice to Grantor and
as often as may be reasonably requested, but not more than once in every six
(6) months; provided, however, nothing herein shall entitle Lender access to
Grantor’s trade secrets and other proprietary information.

6. Further Assurances; Attorney in Fact.

(a) On a continuing basis, Grantor will, upon request by Lender, subject to any
prior licenses, encumbrances and restrictions and prospective licenses, make,
execute, acknowledge and deliver, and file and record in the proper filing and
recording places in the United States, all such instruments, including
appropriate

 

-3-



--------------------------------------------------------------------------------

financing and continuation statements and collateral agreements and filings with
the United States Patent and Trademarks Office and the Register of Copyrights,
and take all such action as may reasonably be deemed necessary or advisable, or
as requested by Lender, to perfect Lender’s security interest in all Copyrights,
Patents, Trademarks, and Mask Works and otherwise to carry out the intent and
purposes of this IP Agreement, or for assuring and confirming to Lender the
grant or perfection of a security interest in all Intellectual Property
Collateral.

(b) In addition to section 6(a) above, Grantor shall not register any Copyrights
or Mask Works in the United States Copyright Office unless it: (i) has given at
least fifteen (15) days’ prior written notice to Lender of its intent to
register such Copyrights or Mask Works and has provided Lender with a copy of
the application it intends to file with the United States Copyright Office
(excluding exhibits thereto); (ii) executes a security agreement or such other
documents as Lender may reasonably request in order to maintain the perfection
and priority of Lender’s security interest in the Copyrights proposed to be
registered with the United States Copyright Office; and (iii) records such
security documents with the United States Copyright Office contemporaneously
with filing the Copyright application(s) with the United States Copyright
Office. Grantor shall promptly provide to Lender a copy of the Copyright
application(s) filed with the United States Copyright Office, together with
evidence of the recording of the security documents necessary for Lender to
maintain the perfection and priority of its security interest in such Copyrights
or Mask Works. Grantor shall provide written notice to Lender of any application
filed by Grantor in the United States Patent Trademark Office for a patent or to
register a trademark or service mark within 30 days of any such filing.

(c) Grantor hereby irrevocably appoints Lender as Grantor’s attorney-in-fact,
with full authority in the place and stead of Grantor and in the name of
Grantor, Lender or otherwise, from time to time in Lender’s discretion, upon
Grantor’s failure or inability to do so, to take any action and to execute any
instrument which Lender may deem necessary or advisable to accomplish the
purposes of this IP Agreement, including:

(i) To modify, in its sole discretion, this IP Agreement without first obtaining
Grantor’s approval of or signature to such modification by amending Exhibit A,
Exhibit B, Exhibit C, and Exhibit D hereof, as appropriate, to include reference
to any right, title or interest in any Copyrights, Patents, Trademarks or Mask
Works acquired by Grantor after the execution hereof or to delete any reference
to any right, title or interest in any Copyrights, Patents, Trademarks, or Mask
Works in which Grantor no longer has or claims any right, title or interest; and

(ii) To file, in its sole discretion, one or more financing or continuation
statements and amendments thereto, or other notice filings or notations in
appropriate filing offices, relative to any of the Intellectual Property
Collateral, without notice to Grantor, with all appropriate jurisdictions, as
Lender deems appropriate, in order to further perfect or protect Lender’s
interest in the Intellectual Property Collateral.

7. Events of Default. The occurrence of any of the following shall constitute an
Event of Default under this IP Agreement:

(a) An Event of Default occurs under the Loan Agreement; or any document from
Grantor to Lender; or

(b) Grantor breaches any warranty or agreement made by Grantor in this IP
Agreement.

8. Remedies. Upon the occurrence and continuance of an Event of Default, Lender
shall have the right to exercise all the remedies of a secured party under the
Massachusetts Uniform Commercial Code, including without limitation the right to
require Grantor to assemble the Intellectual Property Collateral and any
tangible property in which Lender has a security interest and to make it
available to Lender at a place designated by Lender. Lender shall have a
nonexclusive, royalty free license to use the Copyrights, Patents, Trademarks,
and Mask Works to the extent reasonably necessary to permit Lender to exercise
its rights and remedies upon the occurrence of an Event of Default. Grantor will
pay any expenses (including reasonable attorney’s fees) incurred by Lender in
connection with the exercise of any of Lender’s rights hereunder, including
without limitation any expense incurred in disposing of the Intellectual
Property Collateral. All of Lender’s rights and remedies with respect to the
Intellectual Property Collateral shall be cumulative.

 

-4-



--------------------------------------------------------------------------------

9. Indemnity. Grantor agrees to defend, indemnify and hold harmless Lender and
its officers, employees, and agents against: (a) all obligations, demands,
claims, and liabilities claimed or asserted by any other party in connection
with the transactions contemplated by this IP Agreement, and (b) all losses or
expenses in any way suffered, incurred, or paid by Lender as a result of or in
any way arising out of, following or consequential to transactions between
Lender and Grantor, whether under this IP Agreement or otherwise (including
without limitation, reasonable attorneys fees and reasonable expenses), except
for losses arising from or out of Lender’s gross negligence or willful
misconduct.

10. Termination. At such time as Grantor shall completely satisfy all of the
obligations secured hereunder, Lender shall execute and deliver to Grantor all
releases, terminations, and other instruments as may be necessary or proper to
release the security interest hereunder.

11. Course of Dealing. No course of dealing, nor any failure to exercise, nor
any delay in exercising any right, power or privilege hereunder shall operate as
a waiver thereof.

12. Amendments. This IP Agreement may be amended only by a written instrument
signed by both parties hereto.

13. Counterparts. This IP Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute the same instrument.

14. Law and Jurisdiction. This IP Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts. GRANTOR
ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE COMMONWEALTH OF MASSACHUSETTS IN ANY ACTION, SUIT, OR
PROCEEDING OF ANY KIND, AGAINST IT WHICH ARISES OUT OF OR BY REASON OF THIS
AGREEMENT; PROVIDED, HOWEVER, THAT IF FOR ANY REASON LENDER CANNOT AVAIL ITSELF
OF THE COURTS OF THE COMMONWEALTH OF MASSACHUSETTS, GRANTOR ACCEPTS JURISDICTION
OF THE COURTS AND VENUE IN SANTA CLARA COUNTY, CALIFORNIA. NOTWITHSTANDING THE
FOREGOING, THE LENDER SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING
AGAINST THE GRANTOR OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION
WHICH THE LENDER DEEMS NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE
COLLATERAL OR TO OTHERWISE ENFORCE THE LENDER’S RIGHTS AGAINST THE GRANTOR OR
ITS PROPERTY.

GRANTOR AND LENDER EACH HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH PARTY RECOGNIZES AND AGREES THAT THE FOREGOING WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS AGREEMENT. EACH
PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

15. Confidentiality. In handling any confidential information, Lender shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (i) to Lender’s
subsidiaries or affiliates in connection with their present or prospective
business relations with Grantor; (ii) to prospective transferees or purchasers
of any interest in the Loans; (iii) as required by law, regulation, subpoena, or
other order, (iv) as required in connection with Lender’s examination or audit;
and (v) as Lender considers appropriate in exercising remedies under this
Agreement. Confidential information does not include information

 

-5-



--------------------------------------------------------------------------------

that either: (a) is in the public domain or in Lender’s possession when
disclosed to Lender, through no fault of Lender, or becomes part of the public
domain after disclosure to Lender; or (b) is disclosed to Lender by a third
party, if Lender reasonably does not know that the third party is prohibited
from disclosing the information.

[Remainder of the Page Intentionally Left Blank]

 

-6-



--------------------------------------------------------------------------------

EXECUTED as a sealed instrument under the laws of the Commonwealth of
Massachusetts on the day and year first written above.

 

SONIC FOUNDRY MEDIA SYSTEMS, INC. By:  

 

Name:  

 

Title:  

 

SILICON VALLEY BANK By:  

 

Name:  

 

Title:  

 

 

-7-



--------------------------------------------------------------------------------

Exhibit “A” attached to that certain Intellectual Property Security Agreement
dated May 2, 2007.

EXHIBIT “A”

COPYRIGHTS

SCHEDULE A - ISSUED COPYRIGHTS

 

COPYRIGHT

DESCRIPTION

   REGISTRATION
NUMBER    DATE OF
ISSUANCE

 

 

SCHEDULE B - PENDING COPYRIGHT APPLICATIONS

 

FIRST DATE

COPYRIGHT

DESCRIPTION

  

APPLICATION

NUMBER

   DATE OF
FILING    DATE OF
CREATION    OF PUBLIC
DISTRIBUTION

 

 

SCHEDULE C - UNREGISTERED COPYRIGHTS (Where No Copyright Application is Pending)

 

COPYRIGHT

DESCRIPTION

   DATE OF
CREATION    FIRST DATE
OF
DISTRIBUTION   

DATE AND
RECORDATION
NUMBER OF IP
AGREEMENT WITH
OWNER OR ORIGINAL
GRANTOR IF

AUTHOR OR OWNER
OF COPYRIGHT

IS DIFFERENT

FROM GRANTOR

  

ORIGINAL AUTHOR
OR OWNER OF

COPYRIGHT IS

DIFFERENT FROM

GRANTOR

 

 

-8-



--------------------------------------------------------------------------------

Exhibit “B” attached to that certain Intellectual Property Security Agreement
dated May 2, 2007.

EXHIBIT “B”

PATENTS

 

PATENT

DESCRIPTION

   DOCKET NO.    COUNTRY    SERIAL NO.    FILING DATE    STATUS

 

 

-9-



--------------------------------------------------------------------------------

Exhibit “C” attached to that certain Intellectual Property Security Agreement
dated May 2, 2007.

EXHIBIT “C”

TRADEMARKS

 

TRADEMARK

DESCRIPTION

   COUNTRY    SERIAL NO.    REG. NO.    STATUS

 

 

-10-



--------------------------------------------------------------------------------

Exhibit “D” attached to that certain Intellectual Property Security Agreement
dated May 2, 2007.

EXHIBIT “D”

MASK WORKS

 

MASK WORK

DESCRIPTION

   COUNTRY    SERIAL NO.    REG. NO.    STATUS

 

 

-11-



--------------------------------------------------------------------------------

Exhibit “E” attached to that certain Intellectual Property Security Agreement
dated May 2, 2007.

EXHIBIT “E”

LICENSES

 

-12-